UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MAX SOUND CORPORATION (Exact name of registrant as specified in charter) DELAWARE 000-51886 26-3534190 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S Employer Identification No.) 10685-B Hazelhurst Drive #6572 Houston, Texas 77043 (Address of principal executive offices) 210-401-7667 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As ofNovember 14, 2011,there were 254,764,661 shares, par value $.0001 per share, of Common Stock issued and outstanding. MAX SOUND CORPORATION FORM 10-Q September 30, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3 Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II OTHER INFORMATION Item 1 Legal Proceedings 9 Item 1A Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Removed and Reserved 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES PART I – FINANCIAL INFORMATION Item 1. Financial Statements MAX SOUND CORPORATION (f/k/a SO ACT NETWORK, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (UNAUDITED) AND AS OF DECEMBER 31, 2010 (AUDITED). PAGE F-2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEBMER 30, 2, 2005 (INCEPTION) TO SEPTEMBER 30, 2011 (UNAUDITED). PAGE F-3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO SEPTEMBER 30, 2011 (UNAUDITED). PAGE F-4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2005 (INCEPTION) TO SEPTEMBER 30, 2011 (UNAUDITED). PAGES F-5 - F-35 NOTES TO FINANCIAL STATEMENTS (UNAUDITED). 1 Max Sound Corporation f/k/a So Act Network, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS September 30, 2011 December 31, UNAUDITED Current Assets Cash $ $ Prepaid expenses - TotalCurrent Assets Property and equipment, net Other Assets Security deposit Intangible assets TotalOther Assets TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Derivative liability - Convertible note payable - net of debt discount - Loan payable - related party Total Current Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock,$0.0001 par value; 10,000,000 shares authorized, No shares issued and outstanding - - Common stock,$0.0001 par value; 400,000,000 shares authorized, 254,560,866 and 221,055,221 shares issued and outstanding, respectively Deferred compensation - ) Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed unaudited financial statements. F-1 Max Sound Corporation f/k/a So Act Network, Inc. (A Development Stage Company) Statements of Operations UNAUDITED For the Three Months Ended, For the Nine Months Ended, For the Period From September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 December 9, 2005 (Inception) to September 30, 2011 Revenue $ Operating Expenses General and administrative Endorsement fees Consulting Professional fees Website development - - - Compensation Total Operating Expenses Loss from Operations ) Other Income / (Expense) Interest income - - Gain on extinguishment of debt - Interest expense ) Amortization of Debt Discount ) Change in fair value of embedded derivative liability ) ) Total Other Income / (Expense) Provision for IncomeTaxes - Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the year Basic and Diluted See accompanying notes to condensed unaudited financial statements. F-2 Max Sound Corporation f/k/a So Act Network, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity For the Period from December 9, 2005 (Inception) to September 30, 2011 Preferred stock Common stock Additional Total paid-in Accumulated Subscription Deferred Stockholder's Shares Amount Shares Amount capital Deficit Receivable Compensation Equity Balance, December 9, 2005 (Inception) - $
